UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB ANNUAL REPORT UNDER SECTION 13 OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 GOLDEN VALLEY DEVELOPMENT, INC. a Nevada corporation 1200 Truxton Avenue#130 Bakersfield, CA93301 (661) 327-0067 Common Stock, $0.001 par value registered under Section 12(g) of The Securities Exchange Act of 1934 I.R.S. Employer I.D. # 84-1658720 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesNo X Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment thereto.X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Revenues for our most recent fiscal year:$14,533 Number of shares outstanding of our only class of common equity, as of March 5, 2008: 42,400,000 Transitional Small Business Disclosure Format (check one): Yes ; No X -1- TABLE OF CONTENTS PART I Item 1. Business Item 1A. Risk Factors Item 2. Properties Item 3. Legal Proceedings Item 4. Submissions of Matters to a Vote of Security Holders PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters Item 6. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 7. Financial Statements Item 8. Changes In and Disagreements with Accountants on Accounting and Financial Disclosures Item 8A.Controls and Procedures PART III Item 9. Directors and Executive Officers, Promoters and Control Persons, ComplianceWith Section 16(a) of the Exchange Act of the Registrant Item 10.Executive Compensation Item 11.Security Ownership of Certain Beneficial Owners and Management Item 12.Certain Relationships and Related Transactions Item 13.Exhibits, Financial Statements, Schedules and Reports on Form 8-K Item 14.Principal Accountants Fees and Services Signatures -2- Part I Item 1.Description of Business. History and Structure.
